DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Preliminary Amendment submitted on November 12, 2019, has been entered.  Claims 19 - 38 have been cancelled.  Claims 3 - 18 have been amended.  Therefore, the pending claims are 1 - 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered indefinite. The claim recites that the filaments are “constricted” having “at least a narrow portion”. However, the claim does not clearly define what the “narrow portion” is compared to? The portion has to be narrow as compared to what? The claim fails to clarify how the portions are measured and what is considered the wide portion. Is the fiber required to be narrow as compared to a specific part of the fiber or the absorbent article? A round fiber is tallest at the center and the portions gets narrower as you travel further out from the center of the fiber, so that the ends are narrower than the center. Thus, unless the fiber is square or rectangular than the cross section of the fiber will have narrower sections. However, if the radius of the round fiber is being relied on to determine the length of the portions than different measurements are being relied on to define the narrow and wide parts 
	Additionally, claim 1 recites “that is orthogonal to the extending direction in which the elastic filaments extend”. It is unclear if this phrase is meant to modify the direction of the narrow portion or the direction of the cross-section. The term cross-section is general defined to be the plane of the fiber running perpendicular to the direction the fiber extends in. Since it is not necessary to define known terms this suggests that the phrase is modifying the term “narrow portion”. However, the figures suggest the narrow portions or constriction run the length of the fiber and do not run perpendicular to the direction the filament extends in. If the applicant is just trying to define the term cross-section this is a known term of art and does not need to be defined unless the applicant is using the term to mean something different than what is used in the art. Thus, claim 1 is rejected. Claims 6 and 8 are similarly rejected. Further, claims 2 – 18 are rejected due to their dependence on claim 1.
The “center-to-center” distance is indefinite. The applicant has defined the shape of the fiber as comprising multiple overlapping circles such that the center-to-center distance (i.e., the distance between the center points of the adjacent circles) is less than the sum of the radius of the circles. The claim further recites that the center-to-center distance is longer than “the shorter radius of the radius of the first circle and the radius of the second circle”. However, it is unclear how the first circle can have a shorter radius, when circles have a single radius. Further, if the radius of the first circle and the radius of the second circle are combined how can the center-to-center distance be longer? It is noted that the term “the shorter radius of the radius of the first circle” does not have any antecedent basis. Further, it is unclear how the shorter radius if the first circle is being measured. Thus, claim 2 is rejected.
Claim 6 is indefinite. The phrase “the maximum length of the constricted filament” lacks antecedent basis. Additionally, it is unclear how the applicant is measuring the maximum length. Length of fibers general extend along the length of the fiber. However, in this claim, the applicant is discussing the cross-section. Is the maximum length measuring the width of the fiber? Is this measuring the length of the constricted portions?
Claim 7 is indefinite. The claim recites that the nonwoven material is joined to the elastic filaments in a non-stretched state over the entire length such that the elastic filaments do not contract upon removal of external force. It is unclear what external force that applicant is referencing since the claim previously states it is in a non-stretched states when joined together. 
Claim 15 is indefinite. It is unclear how the limitation “the narrow portion extends in the extending direction of the elastic filaments” is different than the limitations that were previously recited in claim 1. Dependent claims are required to add additional features to the previous claims. If the limitations of claim 15 only repeat the features of claim 1 then the claims needs to be amended or cancelled. Otherwise, the limitations recited in claim 15 need to be amended to clearly distinguish the features of claim 15 from the parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 – 8, and 14 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mleziva et al. (6,057,024).
	Mleziva et al. discloses a composite elastic material comprising a layer of ribbon shaped elastomeric elements disposed in machine direction alignment and bonded to an extensible layer (abstract). The composite is used in end use products such as diapers and personal care products (abstract). The extensible layer can be chosen from nonwoven web layers or other extensible structures (column 2, lines 25 – 38). The anisotropic elastic layer comprises elastic ribbon elements running substantially parallel to one another (column 2, lines 39 – 45). Further, the ribbon-shaped elastic filaments are elongated such that the longest cross-sectional dimension is at least twice as long as the shortest cross-section dimension (column 2, line 65 – column 3, line 3). Additionally, the ribbon element may have rectangular, elliptical, or dumbbell shaped cross-sections. The elliptical shaped cross-section are considered to meet the applicant’s claim constricted filaments since the ends of the elliptical cross section would be narrower than the middle of the elliptical cross-section. Further, the dumbbell shaped cross-section would not only be rounded at the ends so that the end regions are narrower, but also narrower in the center of the cross0sectional shape since dumbbell-shaped fibers have at least two rounder, fatter portions in the cross-sectional profile with a narrower portion in the center of the cross-sectional profile. 
	Additionally, Mleziva et al. discloses that the layers can be bonded together without pre-stretching the elastic layer (column 8, lines 8 – 11). Also, a preferred bonding methods is autogenous bonding (column 1, lines 5 – 8), which is defined as being bonding provided by fusion and/or self-adhesion of fibers (column 4, lines 63 – 67). In addition, the fiber can be bonded to the nonwoven sheet along the entire length of the filament (column 9, lines 56 – 60). Thus, claims 1, 7, 8, 15, 16,  and 17.
	With regards to claim 4, if the fabric is made from all constricted fibers than the claimed ratio would be 100%. Thus, the claim is anticipated by Mleziva et al. 
	Further, Mleziva et al. discloses that the filaments have a width of 0.0025 to about 0.25 inch and a thickness of 0.003 to about 0.05 inch (column 10, lines 45 – 55). Thus, claim 6 is anticipated.
	With regards to claim 14, each single elastic filament is counted as one elastic filament. Thus, claim 14 is anticipated.
	Finally, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, with regards to claim 18, the elastic composite has been taught to be useful in absorbent articles such as diapers and therefore, claim 18 is anticipated.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mleziva et al.
	The features of Mleziva et la. have been set forth above. Mleziva et al. discloses that the elastic composite has increased cohesion between the layers, produces a thinner cross-section, easier to regulate breathability, and opacity and exhibit improved stress relaxation (column 2, lines 45 – 63). However, Although Mleziva et al. does not explicitly teach the limitations of peeling strength, ratio of load of the stretch sheet when stretched by 100% and load of the stretch sheet when stretched by 100% and 50%, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. shaped elastic monofilaments bonded to a nonwoven sheet) and in the similar production steps (i.e. autogenously bonding the layers) used to produce the an elastic composite used in absorbent products.  The burden is upon the Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In the alternative, the claimed limitations would obviously have been provided by the process disclosed by Mleziva et al..  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102. Thus, claims 10 – 13 are rejected.
Claim Rejections - 35 USC § 103
Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mleziva et al. 
	The features of Mleziva et al. have been set forth above. However, Mleziva et al. fails to teach the center-to-center distance of the circular elements relative to the radius of the circular elements. However, it would have been an obvious matter of design choice to optimize the shape of the dumbbell filaments, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Thus, claims 2 is rejected.
	Further, Mleziva et al. discloses that the breathability and other properties are controlled by the spacing of the filaments (column 10, lines 26 – 40). Thus, it would have been obvious to one having ordinary skill in the art to control the spacing of the filaments to control the different properties such as breathability. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the spacing of the elastic filaments, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. Thus, claims 2 and 5 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
January 14, 2021



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789